Citation Nr: 9921564	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a head disorder.

3.  Entitlement to service connection for a bilateral ear 
disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a left hand disorder.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to an increased evaluation for service-connected 
residuals of a herniated nucleus pulposus, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served in the Army National Guard (ARNG) from 
February 1957 to February 1959, in the Army Reserve (USAR) from 
February 1959 to February 1963, and in the ARNG from 1974 through 
1977, and from April 1977 to August 1988, with periods of active 
duty for training (ACDUTRA) from June 5, 1979 to June 24, 1979, 
and from June 22, 1985 to July 6, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a 
February 1991 rating decision, the RO granted service connection 
for residuals of a herniated nucleus pulposus, status post 
laminectomy, and assigned a 40 percent evaluation, effective 
August 1988.  The veteran disagreed with that evaluation, and the 
RO issued a statement of the case (SOC) in January 1992.  
Following a confirmed rating decision issued in April 1992, the 
veteran submitted a timely substantive appeal in April 1992.  In 
a June 1991 rating decision, the RO, in essence, informed the 
veteran that he had not submitted evidence required to establish 
well-grounded claims for service connection for a neck disorder, 
a head disorder, a bilateral ear disorder, an eye disorder, a 
heart disorder, a left hand disorder, and a psychiatric disorder.  
The veteran disagreed in April 1992, and the denials of service 
connection were confirmed in that same month.  The RO issued an 
SOC in April 1992, and the August 1992 statement of the veteran's 
representative constitutes a timely substantive appeal of the 
denials of service connection.  This matter returns to the Board 
following remand in August 1994.

The Board notes that, during the pendency of this appeal, the 
veteran filed a claim of entitlement to a total disability 
evaluation based on individual unemployability due to service-
connected disability.  Following the February 1999 rating 
decision which denied entitlement to TDIU, the veteran disagreed 
with that determination in March 1999, and requested that the 
issue be decided by the Board.  The veteran stated that he waived 
his right to have the issue decided by the local RO.  In April 
1999, the RO issued a statement of the case (SOC).  There is no 
evidence that the veteran has submitted a substantive appeal to 
the Board.  The Board has no jurisdiction to decide this issue, 
since the veteran's request that the Board issue a decision 
preceded the SOC, and thus cannot be accepted in lieu of a 
substantive appeal.  The Board notes that the period in which the 
veteran may file a timely substantive appeal has not yet expired.

The veteran's claims of entitlement to service connection for a 
neck disorder and for a psychiatric disorder are addressed in the 
REMAND portion of this decision.  The remand also addresses the 
issues of entitlement to service connection for residuals of a 
fracture of the left fibula and residuals of trauma to the right 
knee.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  There is no medical evidence or opinion that the veteran's 
cervical spine disorder is etiologically related to or aggravated 
by a service-connected back disability.

2.  There is no evidence of a current medical diagnosis of a head 
disorder, nor is there any evidence linking a head disorder, 
however diagnosed, to the veteran's ACDUTRA or any incident 
thereof.

3.  There is no medical evidence linking a bilateral ear 
disorder, to include bilateral hearing loss, to the veteran's 
ACDUTRA or any incident thereof.

4.  There is no medical evidence linking a diagnosis of an eye 
disorder, to include glaucoma, to the veteran's ACDUTRA or any 
incident thereof.

5.  There is no medical evidence linking a diagnosis of a heart 
disorder, to include hypertension or other cardiovascular 
disorder, however diagnosed, to the veteran's ACDUTRA or any 
incident thereof.

6.  There is no medical evidence linking a diagnosis of a left 
hand disorder, to include carpal tunnel syndrome, to the 
veteran's ACDUTRA or any incident thereof.

7.  There is medical evidence that the veteran's service-
connected back disability is etiologically related to or 
aggravates a psychiatric disorder, to include depression or 
dysthymia.

8.  The residuals of a herniated nucleus pulposus are currently 
manifested by back pain, left lower extremity weakness, moderate 
limitation of motion of the back, and some changes in deep tendon 
reflexes, but is not manifested by muscle atrophy or complete 
inability to walk.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for a cervical spine disorder, 
a head disorder, a bilateral ear disorder, an eye disorder, a 
heart disorder, or a left hand disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 40 percent for 
residuals of a herniated nucleus pulposus are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a statement submitted in August 1991, and in a substantive 
appeal submitted in April 1992, the veteran contended that he is 
entitled to service connection for a neck disorder, for a 
"nervous" disorder," a bilateral ear disorder, an eye 
disorder, a left leg disorder, a left hand disorder, and a heart 
disorder.  He contends that these disorders were incurred during 
or are etiologically related to a period of active service.  The 
veteran also contends that he is entitled to an evaluation in 
excess of 40 percent for residuals of a service-connected 
herniated nucleus pulposus.

Initially, the Board notes that, by a remand issued in August 
1994, the Board directed the RO to determine the veteran's length 
of service and period of active duty, active duty for training, 
inactive duty for training, or other types of service, and to 
obtain service medical records.  The RO made numerous attempts to 
obtain  the veteran's records, and was able to obtain additional 
records from the Puerto Rico ARNG.  It appears that the RO has 
obtained all reasonably available records, and that there are no 
other sources from which the RO might be able to obtain records.  
The Board finds that the duty to assist the veteran to obtain 
service administrative, personnel, and medical records has been 
met.  Moreover, the Board notes that the veteran does not allege 
the occurrence of any injury not reflected in the ARNG records 
associated with the claims file.

A.  Service Connection Claims 

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Active military, naval, 
or air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled from 
a disease or injury incurred in the line of duty.  38 U.S.C.A. § 
101(21), (24) (West 1991); 38 C.F.R. § 3.6(a).  Service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.  

Service connection may also be granted for injury (but not for a 
disease, unless it was due to an injury) incurred or aggravated 
by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  In this case, however, as noted above, the 
veteran does not allege that he incurred any injury which is 
related to a claimed disorder during a period of inactive duty 
training.  Therefore, as no issue of fact or law related to a 
period of inactive duty training is raised by the allegation or 
evidence of the appeal before the Board, no further discussion in 
this decision as to the veteran's inactive duty for training 
periods is required.  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Regulations 
further provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for the 
degree of aggravation caused by a service connected disease or 
injury.  38 C.F.R. § 3.310(a).

However, the preliminary requirement for establishing entitlement 
to any benefit authorized for veterans is that a claimant submit 
evidence that the claim is well-grounded.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1998).  In order to 
establish a well-grounded, or plausible claim, an appellant must 
demonstrate the incurrence or aggravation of a disease or injury 
in service, the existence of a current disability, and a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
veteran is required to submit medical evidence of as to the nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  Where the determinative 
issue involves medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  Id.  

As to the claims for service connection, the Board initially 
notes that some of the claims, as explained below, are not well-
grounded.  As to these claims, there is, therefore, no duty to 
assist the veteran further with factual development.  Epps, 126 
F.3d at 1468-69.  The claims for service connection for a 
cervical spine (head) disorder and for a psychiatric disorder, 
are well-grounded, as discussed below.  38 U.S.C.A. § 5107(a).

1.  Entitlement to Service Connection for a Cervical Spine 
Disorder

In essence, the veteran contends that he has a neck disorder 
incurred as the result of an injury sustained during full-time 
service or secondary to or aggravated by his service connected 
back disability.  The evidence of record reflects that the 
veteran complained of neck pain in February 1986, and reported 
that neck pain first began eight months earlier, in July 1985.  
In December 1986, an "old" root lesion at C5-C6, left, with 
active components, was diagnosed.  However, that report was 
silent as to medical opinion as to the probable onset or etiology 
of the "old" lesion or the etiology of active component.  While 
the evidence of record clearly establishes that the veteran has a 
neck disorder of the cervical spine, there is no medical evidence 
or opinion which links either the etiology or aggravation of a 
cervical spine disorder to a herniated nucleus pulposus, lumbar 
spine.  The only evidence provide a link between the veteran's 
injury during official duty for training and a current neck 
disorder is the veteran's own lay statements.  Those lay 
statements of nexus are not enough, however, to establishing a 
well-grounded claim in this case.  See Epps v. Gober, 126 F.3d 
1464, 1468-70 (Fed. Cir. 1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay witness not competent to offer evidence 
that requires medical knowledge).

The veteran has been informed, including in a February 1999 SSOC, 
of the evidence required to establish a well-grounded claim for 
service connection for a neck disorder.  He has not identified 
any additional information which might be relevant, nor is VA on 
notice of the possible existence of such evidence.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran's claim must be 
denied as not well-grounded.  

2.  Claim for Service Connection for a Head Disorder

The medical evidence clearly reflects that the veteran has 
numerous medical problems, including disorders of the spine, 
cardiovascular disease, glaucoma, and a psychiatric disorder.  
The Board is unable to identify any of these disorders as a 
diagnosed "head" disorder separate from any disorder, such as 
glaucoma or a psychiatric disorder, for which the veteran has 
submitted a specific claim for service connection.  

The Board has carefully reviewed each of the statement submitted 
by the veteran, including an August 1991 notice of disagreement, 
his April 1992 substantive appeal, and a statement submitted in 
June 1991, among others.  The Board is unable to find any 
statement identifying the head disorder for which the veteran is 
seeking service connection.  

In the absence of a medical diagnosis which the Board can 
identify as a "head" disorder, and in the absence of 
clarification from the veteran identifying the disorder for which 
he is seeking service connection, the Board finds that his claim 
for service connection for a head disorder is not plausible.  In 
particular, the Board notes that a current medical diagnosis of a 
claimed disorder is required in order to establish a well-
grounded claim for service connection for that disorder.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

There is no competent medical evidence linking any disorder of 
the head, however diagnosed, but not including a disorder of the 
cervical spine or of the eyes or any disorder specifically 
identified in the veteran's claim, to any period of ACDUTRA.  In 
the absence of a medical diagnosis of a head disorder, and in the 
absence of competent medical evidence linking a "head" disorder 
to a period of ACDUTRA, the Board finds that the veteran's claim 
of entitlement to service connection for a head disorder is not 
well-grounded.  The Board notes that the veteran has been 
informed that the claim is not well-grounded.  He has not 
identified any additional evidence that might be relevant to 
well-ground his claim for service connection for a head disorder, 
nor is VA on notice of the possible existence of such evidence.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran's 
claim must be denied as not well-grounded.  

3.  Claim for Service Connection for an Eye Disorder

The medical evidence clearly establishes that the veteran has a 
current diagnosis of glaucoma, which is an eye disease or 
disorder.  However, the evidence does not reflect that that the 
veteran complained of any eye injury or acute eye disorder during 
any period of full-time training.  The summary of VA 
hospitalization in July 1988 through August 1988 reflects a 
diagnosis of glaucoma.   However, the record is devoid of any 
evidence or opinion linking glaucoma to any period of active duty 
for training.  Although the veteran has asserted a belief that 
his glaucoma resulted from disease or injury incurred during a 
period of ACDUTRA, the veteran is a lay person, untrained in 
medicine, and is therefore not competent to offer an opinion on 
matters which require medical expertise.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has been informed, including in a February 1999 SSOC, 
of the evidence required to establish a well-grounded claim for 
service connection for an eye disorder.  He has not identified 
any additional information which might be relevant, nor is VA on 
notice of the possible existence of such evidence.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran's claim must be 
denied as not well-grounded.  

4.  Claim for Service Connection for a Bilateral Ear Disorder

VA clinical records reflect that the veteran has a sensorineural 
hearing loss, and a December 1991 treatment note reflects that 
the veteran uses hearing aids bilaterally.  The clinical records 
are devoid of any evidence or opinion as to the etiology of the 
veteran's hearing loss.  Thus, the evidence of record establishes 
that the veteran has a current bilateral hearing (ear) disorder.  

However, the veteran's service medical records are devoid of any 
complaints of acute ear injury or disease or acute hearing loss.  
There is no evidence that the veteran alleges acoustic trauma 
during ACDUTRA (or during INACDUTRA).  There is no medical 
evidence or opinion linking the veteran's current hearing 
disorder to any period of official duty training, other than the 
veteran's own statements.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for an ear 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has been informed, including in a February 1999 SSOC, 
of the evidence required to establish a well-grounded claim for 
service connection.  He has not identified any additional 
information which might be relevant, nor is VA on notice of the 
possible existence of such evidence.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The veteran's claim must be denied as not 
well-grounded.  

5.  Claim for Service Connection for a Heart Disorder

Clinical records reflect no evidence that the veteran complained 
of chest pain or other cardiovascular symptomatology during 
ACDUTRA.  The veteran reported having chest pain two to three 
times a month during military facility hospitalization in June 
1986.  Cardiac catheterization, EKG, and other examinations 
conducted in June 1986 and July 1986 disclosed no cardiovascular 
abnormality other than a conduction defect, bundle branch block.  
Summary of VA hospitalizations thereafter reflects diagnosis of 
additional cardiovascular disorders.  

The medical evidence establishes that the veteran has a current 
cardiovascular disorder, a conduction defect, bifascicular bundle 
branch block.  The evidence also establishes that this cardiac 
disorder was diagnosed prior to the veteran's August 1988 
separation from the ARNG.  However, there is no evidence or 
medical opinion that this conduction defect was incurred during 
or is etiologically related to any period of active duty for 
training or is the result of a service-connected disability 
incurred during official training duty.    

A veteran's whose service consists of ACDUTRA is not entitled to 
service connection for a disease or injury solely because disease 
or injury was incurred or diagnosed during an enlistment period, 
unless that disease or injury caused disability or death during 
full-time duty for training purposes, or resulted from such duty.  
See 38 U.S.C.A. § 101(2), (22), (24).  In other words, the 
enlistment period is not considered for purposes of establishing 
entitlement to service connection.  Rather, only disability 
incurred during the periods of actual and official training duty 
may be service-connected.  

In this case, there is no competent medical evidence linking a 
cardiovascular disorder diagnosed in 1986 or a current 
cardiovascular disorder to any period during which the veteran 
performed full-time duty for training.  The veteran has not 
established a well-grounded claim.  The veteran has been 
informed, including in a February 1999 SSOC, of the evidence 
required to establish a well-grounded claim.  He has not 
identified any additional information which might be relevant, 
nor is VA on notice of the possible existence of such evidence.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran's 
claim must be denied as not well-grounded.  

6.  Claim for Service Connection for a Left Hand Disorder

The veteran contends that he incurred a left hand disorder in 
service.  The medical evidence establishes that the veteran has 
undergone bilateral surgery for carpal tunnel syndrome.  However, 
there is no evidence that the veteran complained of a left hand 
disorder during a period of full-time duty for training.  There 
is no medical evidence linking a current left hand disorder, 
including a history of carpal tunnel syndrome, to any injury 
incurred during full-time duty for training.  

The veteran was notified, including in a supplemental statement 
of the case dated in February 1999, that there was no medical 
evidence of any relationship between a left hand disorder and any 
disease or injury incurred during military service.  He has not 
identified any additional information which might be relevant, 
nor is VA on notice of the possible existence of such evidence.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The veteran's 
claim must be denied as not well-grounded.  

7.  Claim for Service Connection for Psychiatric Disorder

In essence, the veteran contends that he incurred a psychiatric 
disorder during service, or that a psychiatric disorder is 
secondary to or aggravated by his service connected back 
disability.  The examiner who conducted VA examination in August 
1987 concluded that the veteran had severe depression and strong 
somatization and conversion tendencies, and possibly a 
psychogenic pain disorder.  The summary of VA hospitalization in 
October 1991 states that the veteran's multiple psychiatric 
symptoms were aggravated by his physical condition.  

Although the RO, it the February 1999 supplemental SOC (SSOC), 
informed that veteran that his claim of entitlement to service 
connection for a psychiatric disability was not well-grounded, 
the Board finds that the evidence provided by VA hospitalization 
summaries of record is sufficient to establish a well-grounded 
claim for service connection for a psychiatric disability.  The 
veteran's claim must, therefore, be adjudicated on the merits.  
To this extent only, the veteran's appeal is granted, and the 
development required prior to adjudication on the merits is 
addressed in the Remand portion of this decision.  

8.  Claim for Increased Evaluation for Residuals of Herniated 
Disc

The veteran's claim for an increased rating for residuals of a 
herniated disc, for which service connection has already been 
granted, is also well-grounded, because an assertion of an 
increase in severity is sufficient to render the increased rating 
claim well-grounded.  Priscilla v. Derwinski, 2 Vet. App. 629, 
632 (1992). 

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, the 
present level of disability is of primary concern.  The entire 
recorded history of a disability is to be reviewed, but the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluations of disability are based, as far as possible, upon the 
average impairment of earning capacity due to the disability as 
issue.  38 C.F.R. § 3.321.  However, where there is an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation may 
be approved.  38 C.F.R. § 3.321(b)(1).

On VA examination conducted in December 1990 and neurosurgical 
evaluation conducted in January 1991, the veteran reported 
persistent, severe back pain and weakness.  Severe spasm of the 
paravertebral muscles was present.  There was generalized wasting 
and tenderness of muscles.  Painful musculoskeletal syndrome, low 
back pain, status post lumbar laminectomy, and residual 
lumbosacral radiculopathy were diagnosed.

On VA examination in October 1991, the veteran complained of 
inability to walk due to numbness of the left leg.  He used a 
wheelchair and a lumbosacral corset.  He was able to pivot and 
transfer from wheelchair unassisted on the right leg, but did not 
perform movements of the left leg.  There was generalized wasting 
of the muscles of the left leg.  Deep tendon reflexes were absent 
at the knee and ankle in both legs.  He denied sensation to 
pinprick in the left leg from the thigh down.  Range of motion in 
the right leg was normal; muscles strength was 5/5.  

On VA examination conducted in October 1998, the veteran 
complained of severe back pain, involving the whole back, from 
the cervical to the lumbar area.  He reported use of a wheelchair 
for many years due to pain and left lower extremity weakness.  He 
reported that he was able to walk short distances, about 10 feet, 
with the aid of crutches, before developing severe pain requiring 
him to sit down.  The veteran was wearing a short leg brace on 
the left lower extremity.  The muscles in both lower extremities 
were of the same size.  Straight leg raising was positive in both 
legs at 90 degrees in a sitting position.  Muscle strength in the 
left lower extremity was 4/5 in all muscle groups.  The veteran's 
range of lumbar motion was limited to 15 degrees of forward 
flexion and of backward extension.  No muscular spasms were 
present.  There was diminished sensation in the left lower 
extremity over all dermatones.  Ankle jerks were diminished, at 
1+ bilaterally.  Right knee jerk was 1+ compared to 2+ on the 
left.  The examiner concluded that the veteran was not wheel-
chair bound.  
 
The veteran's lumbar disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The evaluative criteria 
under that diagnostic code provide that a 40 percent evaluation, 
the veteran's current evaluation, is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

The medical evidence as to the severity and extent of the 
veteran's service-connected lumbar disability is somewhat 
conflicting.  Although the only diagnosis assigned in October 
1998 was status post lumbar laminectomy, other diagnoses, 
including painful musculoskeletal disorder and myositis are also 
reflected in the clinical records.  At the time of an October 
1991 evaluation, during VA hospitalization for a psychiatric 
disorder, deep tendon reflexes were not present in either lower 
extremity.  In contrast, deep tendon reflexes were present in the 
lower extremities on examination in 1998, but were diminished on 
the left as compared to the right.  

In October 1991, there was generalized muscles wasting in the 
left leg.  By contrast, there was no atrophy of either leg on 
examination in 1998.  On examination in December 1990, 
paravertebral muscle spasms were present.  Muscle spasms have not 
been present on later examinations.  The Board also notes that 
the recent examinations reflect that the veteran specifically 
complained that back pain radiated into his upper extremitates, 
but did not specifically complain that back pain radiated to his 
lower extremities.

Based upon review of the entire recorded history of the service-
connected disability, the Board finds that the evidence reflects 
some, although not dramatic, improvement in the objective 
findings in 1998 as compared to October 1991.  The Board finds 
that the examinations and reports reflecting such change are 
comparable.  The Board finds that these changes in the veteran's 
symptomatology, especially the presence of deep tendon reflexes 
in both lower extremities, and the absence of neurologic findings 
except decreased sensation to pinprick and his continued ability 
to stand unassisted and to transfer and pivot unassisted, without 
objective observations of pain, are not consistent with the 
criteria for a 60 percent evaluation.  

The Board notes that the veteran's subjective complaints and his 
complaints of pain and inability to ambulate and his use of a 
wheelchair for mobility.  The Board has carefully considered the 
veteran's contentions, including his contention that he currently 
has chronic, severe pain which prevents him from walking more 
than 10 feet at a time.  It is clear that the veteran does have 
back pain, with recurring attacks with little intermittent 
relief, so as to meet the criteria for a 40 percent evaluation 
under Diagnostic Code 5293.  However, the medical evidence 
clearly reflects that, although the veteran is service-connected 
only for a lumbar spine disability, he has other disorders as 
well, including a cervical spine disorder and a musculoskeletal 
disorder, variously diagnosed.  The medical evidence of record 
reflects medical opinion that, at least as related to residuals 
of a herniated nuclear pulposus, the veteran is not wheelchair 
bound.  

The Board has considered whether the veteran may be entitled to 
an evaluation in excess of 40 percent under any other applicable 
diagnostic code.  The Board notes that a 40 percent schedular 
evaluation, the veteran's current rating, is the highest 
schedular evaluation under Diagnostic Codes 5292 or 5295, which 
could also be used to evaluate the veteran's pain and limitation 
of motion.  Thus, an evaluation in excess of 40 percent is not 
available under these diagnostic codes.  

Based on all the evidence of record, the Board concludes that the 
preponderance of the evidence is against the claim of entitlement 
to an evaluation in excess of 40 percent for residuals of a 
herniated nucleus pulposus.  There is no evidence of 
extraschedular factors, such as frequent hospitalization, 
attributable to the veteran's service-connected lumbar 
disability.  See 38 C.F.R. § 3.321(b).  The evidence is not in 
equipoise to warrant an increased evaluation based on resolution 
of reasonable doubt.  When all of the evidence is reviewed, it 
does not give rise to a reasonable doubt, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

The claims for service connection for a psychiatric disorder are 
well-grounded.  To this extent only, the appeals are granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a head disorder is denied.

Entitlement to service connection for a bilateral ear disorder is 
denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a left hand disorder is 
denied.

An evaluation in excess of 40 percent for residuals of a 
herniated nucleus pulposus is denied.


REMAND

As discussed in the decision above, the veteran's claim of 
entitlement to service connection for a psychiatric disorder is 
well-grounded.  On VA examination conducted in November 1998, the 
VA examiner stated that he found no evidence that the veteran's 
neuropsychiatric disorder was the result of this service-
connected back disability.  However, the examiner stated that the 
veteran's old medical records, apparently including the records 
of his VA hospitalizations in May 1990, March 1991, and October 
1991 were not available due to inactivation.  The Board notes 
that there are extensive service, military facility, and VA 
clinical records associated with the claims file.  The Board 
finds the veteran's claim of entitlement to service connection 
for a psychiatric disorder, at least on the basis that it is 
aggravated by service-connected disability, is well-grounded.  
Therefore, further factual development of the claim, including 
review of available clinical records, is required.  

In a statement the veteran submitted in August 1991, the veteran 
stated he was submitting medical evidence that residuals of a 
fracture of the left fibula and of trauma to the right knee were 
service-connected.  In a January 1992 letter to Jaime Fuster, 
Resident Commissioner, the RO indicated that claims of 
entitlement to service connection for residuals of the left 
fibula and for residuals of trauma to the right knee were among 
the issues being adjudicated.  However, these two issues were not 
included in the issues listed in an April 1992 Statement of the 
Case (SOC), although denial of those claims was confirmed in the 
April 1992 rating decision.  The veteran specifically referenced 
the left leg disorder (residuals of fracture of the left fibula) 
and in his April 1992 substantive appeal.  The RO has not 
provided the veteran an SOC as to these two issues, although the 
veteran has clearly expressed disagreement with denial of those 
claims.  These two issues are referred to the RO for completion 
of actions required to afford the veteran due process as to the 
two claims and afford the veteran an opportunity to perfect his 
appeal, if he so desires.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
current VA treatment records, from October 
1998 to the present.  The RO should also 
ask the veteran if he has received relevant 
non-VA treatment during this period, and 
the RO should associate any identified 
records with the claims file, after 
obtaining any necessary authorization.

2.  The RO should ask request a medical 
opinion, from the examiner who conducted 
the November 1998 VA psychiatric 
examination, if available, as to the 
probability (whether it is at least as 
likely as not) that the veteran has a 
current psychiatric disorder which is 
etiologically related to or is aggravated 
by the veteran's service-connected lumbar 
disability.  If there are several 
etiologies for the veteran's psychiatric 
disorders, and some symptoms are 
attributable to service-connected 
disability, but the effects of service-
connected and non service-connected 
disorders cannot be differentiated, the 
examiner should so state.  

3.  The RO should furnish the veteran with 
an SOC on the claims of entitlement to 
service connection for residuals of the 
left fibula and for residuals of trauma to 
the right knee.  The appeals should not be 
returned to the Board unless the veteran 
files a timely substantive appeal.

4.  Following completion of these actions, 
the RO should review the evidence and 
readjudicate the veteran's claims for the 
benefits sought on appeal.  The RO should 
consider all applicable legal theories, 
including service connection on a secondary 
basis or on the basis of aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  If 
any decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No action 
is required of the veteran until he receives further notice.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

